Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00492-CV

 BELL & MCCOY OF SOUTH TEXAS, LLC f/k/a Bell & McCoy of South Texas, Inc., Bell
            & McCoy Companies, Inc., Dana Arnold, and Garon Shuler,
                                 Appellants

                                                 v.

                                     Leonard A. WEINAND, Jr.,
                                              Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI00157
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2019

DISMISSED

           Appellants, Bell & McCoy of South Texas, LLC f/k/a Bell & McCoy of South Texas, Inc.,

Bell & McCoy Companies, Inc., Dana Arnold, and Garon Shuler, filed a motion to dismiss,

requesting that this court dismiss their appeal. The motion states that the parties have conferred

and that appellee, Leonard A. Weinand, Jr., does not oppose the motion. See TEX. R. APP. P.

10.3(a). Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM